Citation Nr: 9900427	
Decision Date: 01/08/99    Archive Date: 01/19/99

DOCKET NO.  95-03 241	)	DATE
	)
	)

On appeal from the
Department of Veterans Affairs (VA) Regional Office (RO) in 
St. Louis, Missouri 


THE ISSUE

Entitlement to an increased rating for residuals of benign, 
recurrent, viral pericarditis, currently evaluated as 10 
percent disabling.  


REPRESENTATION

Appellant represented by:	Disabled American Veterans


ATTORNEY FOR THE BOARD

K. Ehrman, Counsel



INTRODUCTION

The veteran had active duty from August 1968 to April 1969.  

This matter comes before the Board of Veterans' Appeals 
(Board) on appeal from a July 1994 rating decision of the RO, 
which denied, inter alia, a claim of entitlement to an 
increased rating for service-connected pericarditis, in 
excess of a 10 percent evaluation.  The veteran filed a 
timely appeal.

This matter previously was before the Board.  In a February 
1997 decision, the Board denied the veterans claim for 
service connection for arthritis; that matter is no longer 
before the Board.  At that time, however, the Board also 
remanded the claim for an increased rating for pericarditis 
for additional development, to include having the veteran 
undergo a contemporaneous VA examination.  After completion 
of the requested development, the denial of the claim was 
continued, and the increased rating is again before the Board 
for appellate consideration.  


CONTENTIONS OF APPELLANT ON APPEAL

The veteran contends that his service-connected pericarditis 
results of shortness of breath when walking approximately one 
or two blocks or in cold weather.  Accordingly, he asserts 
that an evaluation in  excess of 10 percent is warranted. 


DECISION OF THE BOARD

The Board, in accordance with the provisions of 38 U.S.C.A. 
§ 7104 (West 1991 & Supp. 1998), has reviewed and considered 
all of the evidence and material of record in the veteran's 
claims file.  Based on its review of the relevant evidence in 
this matter, and for the following reasons and bases, it is 
the decision of the Board that the preponderance of the 
evidence of record is against the claim for a rating in 
excess of the current 10 percent for service-connected 
residuals of benign pericarditis.  


FINDINGS OF FACT

1.  The VA has obtained all evidence necessary to an 
equitable evaluation of the claim on appeal.  

2.  Although the veteran complains of shortness of breath, 
recent examination revealed a normal sinus rhythm, no 
enlarged heart, no vegetations, normal cardiac valves, no 
valvular stenosis or insufficiency, and no pericardial 
effusion; a VA examiner attributed the veterans symptoms to 
nonservice-connected arthritis.


CONCLUSION OF LAW

The criteria for an evaluation in excess of 10 percent for 
the residuals of benign, recurrent, viral pericarditis are 
not met.  38 U.S.C.A. §§ 1155, 5107 (West 1991); 38 C.F.R. §§ 
3.321, 4.3, 4.7, 4.104, Diagnostic Codes 7000 and 7002 (1997 
and 1998).  


REASONS AND BASES FOR FINDINGS AND CONCLUSION

I.  Factual Background

In August 1969, the RO granted service connection for 
rheumatic heart disease with myocarditis and pericarditis, 
based on a showing of rheumatic heart disease in service.  
Residuals of benign, recurrent, viral pericarditis is 
evaluated as 10 percent disabling, effective from April 1, 
1974.  

VA hospital and outpatient treatment records, dated from 1988 
to 1994, primarily show treatment for disorders not pertinent 
to the appeal, including an arthritic disorder.  It is noted, 
however, that these records show the veterans rather vague 
complaints of pain and impairment, including joint pain and 
shortness of breath, which interfere with exercise.  A 
November 1988 electrocardiogram interpretation indicates a 
normal heart chamber, with normal dimensions and 
contractility; the examiner noted no vegetations, no thrombus 
or effusion, and a Doppler study was considered to be normal.  
Blood pressure readings on various out-patient examination 
throughout this period of time were: 120/80 and 130/90 on 
examinations in November 1988; 130/80 on December 23, 1993; 
140/90 on January 3, 1994; 160/100 on January 7, 1994; 120/80 
on February 7, 1994; and 132/84 on March 4, 1994.  On VA 
outpatient evaluation in November 1993, the veteran was found 
to have [n]o organic heart disease.  The examiner also 
noted that no further tests were needed, and that no 
medications were recommended.  The veteran was not 
recommended for return to the cardiovascular clinic for any 
follow-up evaluation or testing.  

The veteran under a private medical examination in December 
1995.  At that time, the veteran complained of pain and 
impairment due to a nonservice-connected arthritic disorder.  
The veterans reported medical history included a complaint 
that  walking for more than one clock or in cold weather 
tends to exacerbate his arthritis symptoms.  He also 
complained of shortness of breath and chest pain with 
exertional activities resulting from rheumatic heart disease.  
On examination of the heart, a grade III systolic murmur was 
noted, with a regular heart rate.  The examiner diagnosed 
rheumatoid arthritis, by history, status post bilateral 
cubital tunnel releases, and rheumatic heart disease.  A 
class II American Heart Association cardiac restriction also 
was noted (considered to limit a patient to light physical 
activity based on the cardiac status).  In a final comment to 
the report, the examiner stated that based on the patients 
present physical examination, there is no reason why he may 
not return to productive work[although he] should not be 
involved in occupational endeavors that require long distance 
walking, lifting, bending, squatting, stooping, or 
crawling.  

On VA examination in March 1997, the veteran gave a history 
of a functional [heart] murmur; he denied any previous 
surgery, and he stated that he can walk at least one to two 
blocks before becoming short of breath.  The veteran 
explained that, in general, his physical activity is not 
limited by shortness of breath or angina, but that it is 
mainly limited by rheumatoid arthritis.  He gave an 
example of not being able to walk more than one flight of 
steps because of rheumatoid arthritis in his hips.  Objective 
findings on examination and specific evaluation information 
include notations that the veterans present blood pressure 
was 135/90, with notation of a prior reading on February 24, 
1997 of 165/85 and 157/85.  The heart had a regular rhythm, 
with a systolic murmur noted to be II/VI at the right upper 
sternal border.  The extremities were without clubbing, 
cyanosis, or splinter hemorrhages.  An ECG revealed a normal 
sinus rhythm with a rate of 81, with an early transition, and 
with notation of no other abnormalities and no indication of 
ischemia.  The VA X-ray study results revealed a heart of 
normal size and contour, with unremarkable hilar structures.  
The radiologists impression was a normal chest examination, 
with no change from the December 28, 1996, X-ray study.  

The examiner opined that a stress test was not indicated 
because the veteran was having no angina, or anginal 
equivalent symptoms, and there were no ischemic changes on 
ECG testing.  The diagnostic/clinical test results revealed 
that all cardiac chambers were of normal size; all cardiac 
valves were adequately visualized for analysis and appeared 
normal in structure and motion; there were no vegetations 
identified; and Doppler interrogation revealed no evidence of 
valvular stenosis, or clinically significant insufficiency.  
The left ventricle showed normal thickness; no motor 
abnormalities were seen; overall left ventricular 
contractility was normal, and an ejection fraction was 
estimated to be normal as well.  The examiner noted that 
there was no pericardial effusion seen on examination.  The 
impression was that the cardiac chambers were normal in size, 
and that overall left ventricular contractility was normal.  
Although the examiner diagnosed a history of rheumatic heart 
disease, he noted that the veteran had a normal left 
ventricular function, and there was no indication of 
cardiomyopathy, valvular discharge, or pericardial effusion 
on echocardiogram; arthritis, mildly to moderately 
debilitating as per the veterans report, also was 
diagnosed..  

Significantly, the March 1997 VA examiner also offered an 
opinion that, based on his review of the claims file, 
examination, and testing results, the veterans symptoms and 
complaints of limitation in physical activity were not 
related to heart disease or cardiac valvular disease, but, 
rather, were due to nonservice-connected arthritis.  He 
further opined that the veterans cardiac function was not 
presenting the veterans employment in any way. 


II. Analysis

Initially, the Board notes that the veteran's claim is well 
grounded within the meaning of 38 U.S.C.A. § 5107(a). That 
is, he has presented "a plausible claim, one which is 
meritorious on its own or capable of substantiation." Murphy 
v. Derwinski, 1 Vet.App. 78, 81 (1990).  A claim that a 
service-connected condition has become more severe is well 
grounded where the claimant asserts that a higher rating is 
justified due to an increase in severity.  See Caffrey v. 
Brown, 6 Vet.App. 377, 381 (1994); Proscelle v. Derwinski, 2 
Vet.App. 629, 631-632 (1992).  The Board also is satisfied 
that all relevant facts have been properly developed and that 
no further assistance to the veteran is required in order to 
comply with the duty to assist him mandated by 38 U.S.C.A. § 
5107(a).  

Disability evaluations are determined by comparing a 
veterans present symptomatology with criteria set forth in 
the VAs Schedule for Rating Disabilities, which is based on 
average impairment in earning capacity.  38 U.S.C.A. § 1155 
(West 1991); 38 C.F.R. Part 4.  When a question arises as to 
which of two ratings apply under a particular diagnostic 
code, the higher evaluation is assigned if the disability 
more closely approximates the criteria for the higher rating.  
38 C.F.R. § 4.7 (1995).  After careful consideration of the 
evidence, any reasonable doubt remaining is resolved in favor 
of the veteran.  38 C.F.R. § 4.3 (1995).  The veterans 
entire history is reviewed when making disability 
evaluations.  See generally 38 C.F.R. 4.1 (1995); Schafrath 
v. Derwinski, 1 Vet. App. 589 (1995).  However, the current 
level of disability is of primary concern.  See Francisco v. 
Brown, 7 Vet. App. 55, 58 (1994).

The Board notes that, effective January 12, 1998, the rating 
criteria for evaluating cardiovascular disorders changed.  
See 65 Fed. Reg. 207, 224 (December 11, 1997).  When a law or 
regulations change during the pendency of a veterans appeal, 
the version most favorable to the veteran applies, absent 
congressional (or Secretarial, as appropriate) intent to the 
contrary.  Karnas v. Derwinski, 1 Vet. App. 308, 312-13 
(1991).  The RO has considered the veterans claim under both 
the former and revised regulations (see February 1998 
supplemental statement of the case), and the Board will do 
likewise, applying the more favorable result.

Under the former criteria, Diagnostic Code 7002 required that 
acute pericarditis, bacterial or rheumatic, be rated under 
the criteria for rheumatic heart disease under Diagnostic 
Code 7000.  A 10 percent rating was assignment under 
Diagnostic Code 7000 provided for assignment of a 10 percent 
rating for identifiable valvular lesion, slight, if any 
dyspnea, the heart not enlarged; following established active 
rheumatic heart disease.  A 30 percent evaluation was 
assigned for 3 years from the termination of an established 
service episode of rheumatic fever, or its subsequent 
recurrence, on a showing of cardiac manifestations, during 
the episode or recurrence, or on a showing of a diastolic 
murmur with EKG manifestations or a definitely enlarged 
heart.  

Under the revised criteria of Diagnostic Code 7002, a 10 
percent rating for percarditis is assigned when a workload of 
greater than 7 METs, but not greater than 10 METs, results in 
dyspnea, fatigue, angina, dizziness, or syncope, or, when 
continuous medication is required.  A 30 percent rating is 
assigned when a workload of greater than 5 METs, but not 
greater than 7 METs, results in dyspnea, fatigue, angina, 
dizziness, or syncope, or, with evidence of cardiac 
hypertrophy or dilatation on electrocardiogram, 
echocardiogram, or X-ray study.  

After careful review of the evidence of record, the Board 
finds that an evaluation in excess of a 10 percent rating is 
not warranted under either the former or the revised 
criteria.  The objective medical evidence shows no residual 
of service-connected pericarditis other than a current 
systolic murmur, with early transition.  The veterans sole 
complaint on appeal is shortness of breath on walking for 
more than a block or two and in cold weather; however, he 
also associates this symptom with nonservice-connected 
arthritis.  

Admittedly, in 1995, a private medical examiner opined, 
apparently based the veterans reported history and the 
contemporaneous examination, that the veteran should limit 
himself to light physical activity based on cardiac status 
(although he also saw no reason why [the veteran] may not 
return to productive work.)  Significantly, however, a more 
recent and more comprehensive VA examination,  including 
various appropriate tests, including EKG and X-ray studies, 
revealed a normal sinus rhythm, no enlarged heart, no 
vegetations, normal cardiac valves, no valvular stenosis or 
insufficiency, and no pericardial effusion.  Moreover, based 
on his examination findings and a review of the veterans 
claims file, the VA examiner attributed the veterans 
symptoms to nonservice-connected arthritis, and opined that 
the veterans cardiac condition did not impair his 
employability.  Such opinion appears more consistent with 
other evidence of record, including the veterans testimony 
that his limitations on physical activity are mainly the 
result of his arthritis.

Clearly, there is no objective evidence of record of a 
diastolic murmur with EKG manifestations, or definitely 
enlarged heart, so as to warrant assignment of a 30 percent 
evaluation under the former criteria.  Moreover, inasmuch as 
the recent probative evidence reveals little, if any, 
symptoms of functional impairment attributable to the 
veterans service-connected heart disability (specifically, 
no fatigue, angina, dizziness, syncope, or significant 
evidence of cardiac-associated dyspnea, on METs--which the 
recent examiner appropriately indicated were not warranted--
or otherwise), there is no basis for assignment of a higher 
evaluation under the revised criteria of Diagnostic Code 
7002.  Finally, as there is a specific diagnostic code for 
evaluating the veterans disability, the Board finds that 
there is no basis for evaluating the veterans service-
connected pericarditis by analogy, under any other diagnostic 
code.  See 38 C.F.R. § 4.20 (1998).  Accordingly, the Board 
must conclude that an increased schedular evaluation must be 
denied.

The above decision is based on the pertinent provisions of 
the VAs Schedule for Rating Disabilities.  Additionally, 
however, the Board notes that there is no indication that the 
schedular criteria are inadequate to evaluate the veterans 
disability.  In this regard, the Board notes that there has 
been no showing that the disability under consideration has 
caused marked interference with employment (i.e., beyond that 
contemplated in the assigned evaluation), or necessitated 
frequent periods of hospitalization, or that the disability 
otherwise has rendered impracticable the application of the 
regular schedular standards.  Indeed, the record indicates no 
current, on-going treatment for pericarditis since 1994.  In 
the absence of evidence of such factors as those noted above, 
the Board is not required to remand this matter to the RO for 
the procedural actions outlined in 38 C.F.R. § 3.321(b)(1).  
See Bagwell v. Brown, 9 Vet. App. 337, 338-9 (1996); Floyd v. 
Brown, 9 Vet. App. 88, 96 (1996); Shipwash v. Brown, 8 Vet. 
App. 218, 227 (1995).


ORDER

A rating in excess of 10 percent for residuals of benign, 
recurrent, viral pericarditis, is denied.  



		
	JACQUELINE E. MONROE
	Member, Board of Veterans' Appeals

NOTICE OF APPELLATE RIGHTS:  Under 38 U.S.C.A. § 7266 (West 
1991 &  Supp. 1998), a decision of the Board of Veterans' 
Appeals granting less than the complete benefit, or benefits, 
sought on appeal is appealable to the United States Court of 
Veterans Appeals within 120 days from the date of mailing of 
notice of the decision, provided that a Notice of 
Disagreement concerning an issue which was before the Board 
was filed with the agency of original jurisdiction on or 
after November 18, 1988.  Veterans' Judicial Review Act, 
Pub. L. No. 100-687, § 402, 102 Stat. 4105, 4122 (1988).  The 
date that appears on the face of this decision constitutes 
the date of mailing and the copy of this decision that you 
have received is your notice of the action taken on your 
appeal by the Board of Veterans' Appeals.  
- 2 -
